I concur in part and dissent in part from the majority opinion. I agree with the City's position that the February 18, 1998 "show cause" hearing provided appellant with an adequate suspension hearing. The fact that the City waited *Page 613 
until criminal charges were filed to suspend appellant without pay did not mean appellant was not provided an adequate pre-deprivation hearing. The criminal charges involved the same events which prompted the "show cause" hearing.
In Gilbert v. Homar, the Supreme Court recognized that a police officer who was suspended had a significant private interest in the uninterrupted receipt of his paycheck. The Court recognized on the other side of the balance that the State has a significant interest in immediately suspending, when felony charges are filed against them, employees who occupy positions of great public trust and high public visibility, such as police officers. Justice Scalia wrote on behalf of the Supreme Court:
  Respondent contends that this interest in maintaining public confidence could have been accommodated by suspending him with pay until he had a hearing. We think, however, that the government does not have to give an employee charged with a felony a paid leave at taxpayer expense. If his services to the government are no longer useful once the felony charge has been filed, the Constitution does not require the government to bear the added expense of hiring a replacement while still paying him. ESU's interest in preserving public confidence in its police force is at least as significant as the State's interest in preserving the integrity of the sport of horse racing, see Barry v. Barchi, supra, at 64, an interest we "deemed sufficiently important . . . to justify a brief period of suspension prior to affording the suspended trainer a hearing," Mallen,  486 U.S., at 241.
The Supreme Court noted in Gilbert v. Homar that the purpose of any presuspension hearing would be to assure that there are reasonable grounds to support the suspension without pay. The court noted that the reasonable grounds were assured by the arrest of the police officer and the filing of the criminal charges. 520 U.S. at 934. Appellant was provided an adequately prompt post-suspension hearing after the criminal charges were resolved. I would overrule the appellant's second assignment of error and affirm the trial court's grant of summary judgment.
In all other respects I concur with the majority opinion. *Page 614